     Case 3:19-cv-00256-MMD-WGC Document 69 Filed 04/19/21 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6      MARCUS WASHINGTON,                              Case No. 3:19-cv-00256-MMD-WGC

7                                  Petitioner,                      ORDER
             v.
8
       WARDEN WILLIAM GITTERE, et al.,
9
                               Respondents.
10

11          Respondents have filed an unopposed motion for extension of time (first request)

12    (ECF No. 68). The Court finds good cause exists to grant the unopposed motion for

13    extension of time (first request) (ECF No. 68). Respondents will have up to and including

14    April 23, 2021, to respond to Washington's motion for discovery. (ECF No. 67.)

15          DATED THIS 19th Day of April 2021.

16

17

18                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
19

20
21

22

23

24

25

26

27
28
